                Case 2:16-cv-00461-GMS Document 206 Filed 06/06/19 Page 1 of 1



                                      CIVIL TRIAL MINUTES
                             IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF ARIZONA – PHOENIX
U.S. District Judge: G Murray Snow                                Date: June 6, 2019

Karen Williams v. Alhambra School District No. 68, et al., Case Number: CV-16-461-PHX-GMS

Attorneys for Plaintiff: Michael Zoldan, Burr Shields
Attorneys for Defendants: Robert Haws, William Sowders

JURY TRIAL (Day 9):

8:54 a.m. Reconvene with respective counsel present. Alhambra School District representative, Jeff
Stratman, also present. Jury not present. Discussion held regarding jury question. 9:02 a.m. Recess.

9:17 a.m. Reconvene. The Court addresses the jury regarding their question. 9:22 a.m. Court stand at
recess while deliberations continue.

10:38 a.m. Jury deliberations recess. 10:55 a.m. Jury deliberations resume. 12:17 p.m. Jury deliberations
recess. 12:36 p.m. Jury deliberations resume.

2:29 p.m. Reconvene with respective counsel, plaintiff, and defendants present. Alhambra School District
representative, Jeff Stratman, also present. Jury not present. The Court is advised that the jury has reached
a verdict. Discussion held. 2:38 p.m. Jury enters the courtroom. Verdict read. 2:44 p.m. Jury excused.
Defendants’ oral Rule 50 motion (Doc. 170) is moot. Oral argument on front and back pay set for
6/20/2019 at 9:30 a.m.

2:51 p.m. Trial concludes.




Court Reporter: Charlotte Powers                                         Time in Court: 35 min.
Deputy Clerk: Kathleen Zoratti                                           8:54 AM – 2:51 PM
